Shaw, C. J.
The condition of the bond is, that at the expiration or termination of the trust, the defendant shall settle his accounts, <fcc. and pay over all that is due from him, at such settlement, to the person or persons who shall be entitled thereto. The question for the opinion of the court is, whether the decease of Timothy Walker, the grandson, was a termination of the trust, and whether his administrator is the person entitled to recover the trust fund.
This clause in the will must have a reasonable construction, It was plainly not a gift to the trustees, to their own use, after the decease of the grandson; and if it were, it would not be a gift to this trustee, who is an officer appointed by the probate court. There is no gift over in terms, and we think there is none by implication, to the residuary legatees. In terms the property is given to the ° grandson, to be held in trust. In another case, the testator gives property to his trustees, for the support of a son, during his life, with a direction to them, at his decease to pay it over to his residuary legatees. This indicates that he had the distinction in his mind, and that when he intended a gift over, he expressed it in terms. Besides ; in the clause in question, he does not restrict the benefit intended for his grandson to the income ; but the whole was to him, though to be held in trust. Whether the trustee should appropriate more than the income to the use of the grandson himself, in case of sickness or otherwise, is not now in question. He did not.
It appears to the court that the equitable title to the legacy vested in the grandson ; that the trust was not intended to be perpetual, and would not extend beyond the life of the cestui que trust; and that, at his decease, in the absence of any gift over, or other disposition, it goes to the personal representative of such equitable legatee.

Judgment for the plaintiff.